'         •
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                        FfL·eo
                                                 UNITED STATES DISTRICT Co
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                            V.                               (For Offenses Committed On or After November I, 1987)
                      VERONICA SEGURA-GOMEZ(!)
                                                                                CaseNumber:           3:19-CR-04991-AJB

                                                                             HOLLY SULLIVAN, FEDERAL DEFENDERS
                                                                             Defendant's Attorney
     USM Number                             91504-298

     •-
     THE DEFENDANT:
     IZl pleaded guilty to count(s)              ONE (1) OF THE INFORMATION

     D        was found guilty on count(s)
              after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section/ Nature of Offense                                                                                          Count
     18:1544- Misuse Of Passport (Felony)                                                                                           I




         The defendant is sentenced as provided in pages 2 through                     2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count( s)

    D     Count(s)                                                    is          dismissed on the motion of the United States.

    IZI
                      -----------'-----
              Assessment: $100.00 - REMITTED


    •         JVTA Assessment*: $

              *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZl   Fine waived                  •     Forfeiture pursuant to order filed                                          , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.
  •
      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                VERONICA SEGURA-GOMEZ (I)                                                 Judgment - Page 2 of2
      CASE NUMBER:              3:19-CR-04991-AJB

                                                        IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       ONE HUNDRED TWENTY (120) DAYS




      •      Sentence imposed pursuant to Title 8 USC Section l326(b).
      •      The court makes the following recommendations to the Bureau of Prisons:




      •     The defendant is remanded to the custody of the United States Marshal.

      •     The defendant must surrender to the United States Marshal for this district:
             •  at
                      ---------              A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             •    as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
      •     Prisons:
            •     on or before
            •     as notified by the United States Marshal.
            •     as notified by the Probation or Pretrial Services Office.

                                                             RETURN
      I have executed this judgment as follows:

            Defendant delivered on                                            to
                                                                                   ---------------
      at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                      UNITED STATES MARSHAL



_ _ _ _ _ _ _ _ _ _ _ __gB)'___ _ _ ___1n:.E'I.J'IY1lNITED-SIAIES-MARSllA.--•--•---------




                                                                                                        3:19-CR-04991-AJB
